Citation Nr: 0822350	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for degenerative 
arthritis. 


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from May 1946 to 
February 1949.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the 
veteran has hypertensive vascular disease which is related to 
service. 

2.  The evidentiary record does not support a finding that 
hypertensive vascular disease was present within the first 
post-service year.  

3.  The evidence of record is against a finding that the 
veteran has degenerative arthritis which is related to 
service. 

4.  The evidentiary record does not support a finding that 
degenerative arthritis was present within the first post-
service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertensive 
vascular disease are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for degenerative 
arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case.  By 
VCAA letters in June and September of 2005 addressing the 
claims for service connection for hypertensive vascular 
disease and degenerative arthritis, the veteran was informed 
of the notice and duty-to-assist provisions of the VCAA, and 
was informed of the information and evidence necessary to 
substantiate his claim for service connection for the above 
conditions.  These notices preceded the RO's initial 
decisions addressing the claims in November 2005, and 
informed him of the bases of review and the requirements to 
sustain the claims.  He was also told that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession is obtained.  

While the first of these letters erroneously informed the 
veteran of the need for new and material evidence to reopen 
his claims based on prior denials, this was effectively 
remedied by the September 2005 letter which made no such 
contention, and instead informed of the need for evidence to 
support the claims on the merits.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In the present case, although the 
initial June and September of 2005 VCAA notice letters 
addressing the appealed service connection claims did not 
address the downstream issues of initial rating and effective 
date with regard to the service connection claims, such 
errors are harmless because these claims for service 
connection for hypertensive vascular disease and degenerative 
arthritis are herein denied.  Moreover, he was afforded 
notice of the information required by Dingess in an April 
2007 letter. 

The VCAA letters sent to the veteran requested that he advise 
of any VA and private medical sources of evidence pertinent 
to his claims, and to provide necessary authorization to 
obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  The veteran did not indicate either VA or non-VA 
sources from which pertinent evidence might be obtained.  He 
also did not provide authorization to obtain private 
treatment records pertinent to his claims, or otherwise did 
not inform of pertinent private records not submitted into 
the record.  He did submit some private treatment records and 
letters from private treating or examining physicians, and 
these were duly associated with the claims file.  Hence, any 
VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
veteran has presented no avenues of evidentiary development 
that the RO has not pursued by query.  Hence, the case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

In this regard, the RO attempted to obtain service treatment 
records (STRs) to support the veteran's claims.  
Unfortunately, no STRs have been found.  The National 
Personnel Records Center (NPRC) responded in February 1995 to 
the RO's inquiry by saying that, if there had been records on 
the veteran in that facility, they might have been destroyed 
in an accidental fire in 1973, and the service department 
provided a similar reply to a further RO query in July 2005.  
The veteran was duly informed of this failure to obtain 
records, including by the September 2005 VCAA letter.  In 
this case, however, the veteran has simply not provided 
information or evidence, and has not provided a viable 
direction for inquiry, to attempt to obtain evidence 
supporting any links to service in support of his claims.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the veteran presents a claim for service 
connection and meets the low threshold requirements there is 
an event, injury, or disease in service; there is evidence of 
current disability; the medical evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim; and the veteran indicates that the claimed disability 
or symptoms may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, because there is no independent evidence to support the 
presence of any disease, disability, or treatment in service, 
and the veteran's lay belief that he had his claimed 
hypertensive vascular disease and degenerative arthritis in 
service cannot itself support a medical opinion because the 
presence of either arthritis or hypertension is not a 
question subject to lay knowledge, there can be no 
evidentiary basis upon which a current medical etiology 
opinion related to service could rest to support the claims.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the Board finds that this low threshold to establish a 
requirement of a VA examination is not met due to the absence 
of cognizable evidence of claimed disease or disability in 
service.  While the veteran reported in an April 2007 
statement that he had been treated at the Stotsenburg 
Hospital while in service, there is no reasonable possibility 
of obtaining records of such treatment beyond the veteran's 
now lost and hence unobtainable STRs.  A remand for an 
examination based on the veteran's allegations is 
unnecessary, and would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  Moreover, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

II.  Claims for Service Connection

The veteran claims that he developed hypertensive vascular 
disease and degenerative arthritis in service, or that they 
are otherwise causally related to service. 

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as cardiovascular-renal disease and 
arthritis, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

The record reflects that the veteran served as a member of 
the Philippine Scouts in military forces of the Government of 
the Commonwealth of the Philippines, from May 1946 to 
February 1949.  Service of persons enlisted under section 14 
of Public Law No. 190, 79th Congress (Act of Oct. 6, 1945), 
is included for compensation and dependency and indemnity 
compensation, but not for pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive (known 
as the "New Philippine Scouts") were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  Active 
service consists of the period which is certified by the 
service department.  38 C.F.R. §§ 3.40, 3.41 (redesignated 
from 38 C.F.R. §§ 3.8, 3.9 in 66 Fed. Reg. 66,763-767 (Dec. 
27, 2001)).  Based upon the veteran's documented service 
dates in the Philippine military, it is clear that he was a 
member of the New Philippine Scouts under Public Law 190, 
supra.

The veteran's service treament records have not been found, 
and were potentially lost to fire, according to a February 
1995 NPRC reply to a query about the veteran's STRs, and 
according to a service department reply to a further RO query 
in July 2005.  The veteran was informed by a September 2005 
VCAA letter that his records may have been burned, and in 
reply he stated that he had undergone no medical treatment 
during his military service.  That averment by the veteran 
does not answer whether there were medical findings in 
service without treatment, as in the course of periodic or 
separation examinations, but it does lessen the likelihood of 
any condition having been present in service or otherwise 
related to service.

The veteran has been asked to produce his own records 
supporting his contentions of disease onset related to 
service, but he has failed to do so.  He has submitted 
multiple private medical statements and records dated in 
recent years to establish that he currently has the claimed 
disorders.  However, these records of recent years are 
ultimately insufficient to support the veteran's claims for 
service connection, because it does not establish a causal or 
contemporaneous link to service.  

As noted above, the veteran's lay statements may serve to 
support lay-observable conditions or disabilities, but 
arthritis and hypertensive vascular diseases are not diseases 
subject to lay observation, and hence the veteran's own 
statements ultimately cannot serve to support the presence of 
these claimed diseases either in service, proximate to 
service, or causally related to service.  His statements with 
regard to past diagnoses also cannot serve to support the 
claims.  The Court, in addressing such evidence, has held 
that a lay person's account, filtered through a lay person's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to support a claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Accordingly, absent cognizable evidence of claimed 
hypertensive vascular disease and/or degenerative arthritis 
either in service or proximate to service, and absent 
cognizable evidence otherwise establishing a causal link 
between service and these claimed disorders, the 
preponderance of the evidence is against the veteran's claims 
on a direct basis, and there is no evidence to support the 
claims on a first-year-post-service presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309.  

Where service clinical records are presumed destroyed, the 
Board's obligation to explain its findings and to consider 
the benefit-of-the-doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the Board has 
duly considered the veteran's belief that his current claimed 
disabilities of hypertensive vascular disease and 
degenerative arthritis are related to service, but finds 
that, in the absence of any indicia or corroboration of the 
development of these disabilities in service, or of a 
relationship to service, there can be little upon which a 
reasonable doubt may rest.  As already stated, the veteran is 
not competent to address past diagnoses of these non-lay-
observable disabilities, and hence cannot himself establish 
their presence in service or a causal relationship to service 
to support his appealed claims. 

In view of the foregoing, the preponderance of the evidence 
is against the claims for service connection for hypertensive 
vascular disease and degenerative arthritis, and, therefore, 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertensive vascular disease is 
denied.

Service connection for degenerative arthritis is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


